EXHIBIT 10.25

 

AGREEMENT RELATING TO RETENTION AND

NONCOMPETITION AND OTHER COVENANTS

 

AGREEMENT, dated as of May 4, 2005 (this “Agreement”), by and between Lazard
LLC, a Delaware limited liability company (“Lazard”), on its behalf and on
behalf of its subsidiaries and affiliates (collectively with Lazard, and its and
their predecessors and successors, the “Firm”), and Steven J. Golub (the
“Executive”).

 

WHEREAS, as of the date hereof, the Executive is a “Managing Director” and a
“Class A Member” of Lazard (each as defined in the Third Amended and Restated
Operating Agreement of Lazard, dated as of January 1, 2002, as amended (as it
may be amended from time to time, the “LLC Agreement”)); and

 

WHEREAS, pursuant to the LLC Agreement and those certain Goodwill Vesting
Agreement and Acknowledgements entered into between Lazard and the Executive
(each a “Goodwill Agreement,” and, together with the LLC Agreement, the “Current
Agreements”), as a Class A Member, the Executive is subject to certain
restrictions relating to competition and solicitation; and

 

WHEREAS, in connection with the Executive’s participation in the reorganization
of Lazard (the “Reorganization”) currently expected to occur substantially on
the terms and conditions described in Amendment No. 2 to the draft Registration
Statement on Form S-1 (the “S-1”) dated March 21, 2005, as filed with the
Securities and Exchange Commission, relating to the initial public offering (the
“IPO” and together with the Reorganization and the HoldCo Formation (as defined
below), as each may be modified, adjusted or implemented after the date hereof,
the “Transactions”) of shares of Class A common stock of Lazard Ltd, a Bermuda
limited company (“PubliCo”), the Executive has agreed to enter into this
Agreement with Lazard to set forth the Executive’s (1) understanding of the
terms of the Transactions applicable to the Executive as a Class A Member (as
defined in the LLC Agreement) and as a member of a newly formed Delaware limited
liability company (“HoldCo”) to be formed in connection with the Reorganization
and of the fact that the terms are in draft form and may be changed or altered
after the date hereof (other than as expressly provided herein), and approval of
the Transactions (including as such terms may be changed or altered), (2)
continuing employment commitment in contemplation of the IPO and following the
IPO, as well as the terms and conditions of the Executive’s continued employment
with the Firm prior to the IPO (as provided in Section 3(b)), and (3)
obligations in respect of keeping information concerning the Firm confidential,
not engaging in competitive activities, not soliciting the Firm’s clients, not
hiring the Firm’s employees, not disparaging the Firm or its directors, members
or employees, and cooperating with the Firm in maintaining certain
relationships, while employed by the Firm and following the termination of the
Executive’s employment.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Executive and Lazard hereby agree as follows:

 



--------------------------------------------------------------------------------

1. Term. Subject to the final sentence of this Section 1, Sections 3(d) and (e),
Section 10(c) and Section 16(b), the “Term” of this Agreement shall commence as
of the date hereof (the “Effective Date”) and shall continue until the third
anniversary of the IPO Date. Notwithstanding that the Term commences as of the
Effective Date, certain provisions of this Agreement shall not take effect until
a later date, as specified herein. In addition, notwithstanding anything to the
contrary contained herein, this Agreement (other than Section 3(b)) shall
terminate (i) on December 31, 2005, if the date of the closing of the IPO (the
“IPO Date”) does not occur prior to December 31,2005, or (ii) on such date
earlier than December 31, 2005, if any, on which (A) the IPO is finally
abandoned or terminated by Lazard or (B) the Purchase and Transaction Support
Agreement among Lazard and certain holders of “Class B-1 Interests” and “Class C
Interests” (each as defined in the LLC Agreement) terminates. Upon any such
termination, this Agreement (other than Section 3(b)) shall be of no further
force and effect and the rights and obligations of the parties hereto shall be
governed by the terms of the Current Agreements and any agreements or portions
thereof that had otherwise been superseded by Section 16(a).

 

2. The Transactions.

 

(a) Participation in the Reorganization. The Executive hereby acknowledges that
he has reviewed and understands the terms of the proposed Transactions and that
such terms, including the structure of the Transactions, may be modified or
otherwise altered by the Board of Directors of Lazard, an authorized committee
thereof or the “Head of Lazard and Chairman of the Executive Committee” (as
defined in the LLC Agreement) as such person(s) may determine in furtherance of
the purposes underlying the Transactions. The Executive hereby covenants to
execute and deliver such documents, consents and agreements as shall be
necessary to effectuate each of the Transactions (as described in the S-1 or as
such Transactions may be modified or altered in accordance with the foregoing
sentence), including, without limitation, any amendments to the Current
Agreements or this Agreement (solely to the extent such amendments are necessary
to effectuate any such modifications and alterations to the Transactions and are
not inconsistent with the intent and purpose of this Agreement and other than as
set forth in the last sentence of this Section 2(a)), a customary accredited
investor representation letter, a HoldCo membership agreement and the
stockholders’ agreement referred to in Section 2(f). Notwithstanding anything
contained herein to the contrary, in no event shall the following provisions be
modified in a manner that materially and adversely affects the following rights
of the Executive as and to the extent set forth in such provisions of this
Agreement: (i) Section 2(c) solely with respect to the vesting of the
Class A-2 Interests and the corresponding Holdco Interests, (ii) Section 2(e)
solely with respect to the timing of payment of the memo and other capital in
Lazard, (iii) Section 2(g)(i) solely with respect to the last sentence thereof
relating to the restrictive covenants applicable to the Exchangeable Interests,
(iv) Section 2(g)(ii) solely with respect to the timing of exchangeability of
the Exchangeable Interests, (v) Section 2(g)(iv) solely with respect to the
definition of Cause, and (vi) Schedule I.

 

(b) Formation of HoldCo. Effective upon the Reorganization and consummation of
the mandatory sale of all “Interests” (as defined in the LLC Agreement) pursuant
to Section 6.02(b) of the LLC Agreement (as the provisions of such Section
6.02(b) may be waived or modified) or otherwise (the “HoldCo Formation”), and
provided that as of the effective time of the HoldCo Formation the Executive
continues to be employed by the Firm, the Executive shall receive, in exchange
for the Executive’s Class A Interests (as defined in the LLC

 

-2-



--------------------------------------------------------------------------------

Agreement) outstanding immediately prior to the HoldCo Formation, the percentage
of membership interests in HoldCo set forth on Schedule I attached hereto (such
percentage to be increased pro rata to reflect the redemption of Class B-1
Interests pursuant to the Reorganization) that have substantially the same
rights, obligations and terms (including with respect to vesting) with respect
to HoldCo pursuant to the HoldCo limited liability company operating agreement
(the “HoldCo LLC Agreement”) and applicable law as those of the exchanged Class
A Interests, except as provided herein, including in Sections 2(a) and 2(d), or
except to the extent that any other changes, taken as a whole with any benefits
provided, are not materially adverse to the Executive (such membership
interests, the “HoldCo Interests”). The Holdco LLC Agreement will include those
terms set forth on Schedule II attached hereto, subject to the limitations set
forth therein.

 

(c) Vesting of Class A-2 Interests (or the Holdco Interests Corresponding to
Such Class A-2 Interests). Subject to the consummation of the HoldCo Formation
and subject to and effective upon the IPO Date, and provided that as of the IPO
Date the Executive continues to be employed by the Firm (or has had his
employment terminated by the Firm without “Cause” (as defined below) or on
account of “disability” within the meaning of the long-term disability plan of
the Firm applicable to the Executive (“Disability”) or death), following the
date hereof and prior to the IPO Date, the Class A-2 Interests (as defined in
the LLC Agreement) (the “Class A-2 Interests”) held by the Executive as of the
date hereof (or upon consummation of the Reorganization, the HoldCo Interests
received by the Executive in the Reorganization that correspond to the
Executive’s Class A-2 Interests as of the date hereof) that are not vested as of
the IPO Date, shall become fully vested. Such vesting shall occur (i) in the
case of a termination of employment prior to the IPO Date on the terms described
above in this Section 2(c), on the date of such termination (provided that in
the event that the IPO Date shall not occur as contemplated by this Agreement,
such vesting shall be deemed not to have occurred, unless it is otherwise
provided by the Current Agreements) or (ii) in any other case, on the IPO Date.

 

(d) Profits Interest Allocation. In connection with the Reorganization, subject
to the consummation of the HoldCo Formation and subject to and effective upon
the closing of the IPO, and provided that as of the IPO Date the Executive
continues to be employed by HoldCo or one of its affiliates (including Lazard),
the Executive shall become a member participating in the profits of HoldCo with
a profit percentage in HoldCo of no less than the amount specified on Schedule I
attached hereto (the “Profits Interest”) (such percentage to be increased pro
rata to reflect the redemption of Class B-1 Interests pursuant to the
Reorganization) having the rights, obligations and terms set forth in the HoldCo
LLC Agreement so long as the Executive shall remain employed by the Firm.
Subject to the provisions of the HoldCo LLC Agreement and the determination of
the Board of Directors of HoldCo (the “HoldCo Board”), HoldCo shall make (i)
distributions in respect of income taxes arising from such Profit Interests and
(ii) from and after the third anniversary of the IPO Date distributions that are
intended to be equivalent to the aggregate amount of dividends that the
Executive (and, if applicable, the Executive’s “Entities” (as defined below))
would have received had the Executive (and, if applicable, the Executive’s
Entities) exchanged such person’s “Exchangeable Interests” (as defined below)
for exchangeable membership interests in Lazard that were then immediately
exchanged for “PubliCo Shares” (as defined below) effective as of the third
anniversary of the IPO Date (with such amount of distributions, and such profit
percentage, to be adjusted from time to time to reflect the actual exchange, in
whole or in part, of such Exchangeable Interests).

 

-3-



--------------------------------------------------------------------------------

(e) Treatment of Memo Capital and Other Capital. Upon the HoldCo Formation,
HoldCo shall assume the obligations of Lazard for memo capital and other capital
in Lazard, and the Executive hereby acknowledges such assumption and releases
Lazard in full from such obligations. HoldCo shall distribute to the Executive
amounts in respect of the Executive’s assumed memo capital in respect of Class
A-1 capital and former Class A-1 capital, if any, in equal installments on the
first, second, third and fourth anniversaries of the IPO Date, plus any interest
accrued through each distribution date. The Executive further hereby agrees that
all of his rights and title to and in any and all capital of HoldCo allocated
with respect to any Exchangeable Interests which are exchanged for exchangeable
membership interests in Lazard that are in turn exchanged for PubliCo Shares,
and the related profits interests (other than, for the avoidance of doubt, the
capital to be repaid in accordance with the immediately foregoing sentence),
shall be forfeited without payment therefor, effective immediately upon the
exchange of such Exchangeable Interests. This Section 2(e) supercedes and
replaces any other agreements or understandings with respect to all capital of
Lazard and HoldCo, other than in respect of earnings on such capital, which
shall be continued in accordance with past practice.

 

(f) Stockholders’ Agreement. The Executive hereby agrees that all Exchangeable
Interests and PubliCo Shares (as defined in Section 2(g)(i)) held by the
Executive and the Executive’s Entities (including PubliCo Shares obtained
pursuant to the exchange of Exchangeable Interests for exchangeable membership
interests in Lazard which are then exchanged for PubliCo Shares) shall be
subject to a stockholders’ agreement which shall provide, among other things,
that the Executive (on behalf of himself and any “Entity” (as defined in Section
2(g)(ii)) to whom he has transferred any Class A-2 Interests (as defined in the
LLC Agreement) or transfers any such Exchangeable Interests or PubliCo Shares)
shall delegate to such person(s) or entity as is described in such agreement the
right to vote PubliCo Shares held by the Executive or by any such Entity to whom
he made such a transfer. The Executive hereby agrees to execute and deliver such
stockholders’ agreement (or, in the case of any Entity, to cause the execution
and delivery thereof) in accordance with the HoldCo LLC Agreement. The
stockholders’ agreement will include those terms set forth on Schedule III
attached hereto, subject to the limitations set forth therein.

 

(g) Exchangeable Interests.

 

(i) A portion of the HoldCo Interests received by the Executive pursuant to
Section 2(b) equal in percentage to the Executive’s Lazard Class A-2 Interests
as of the IPO Date as adjusted in the same manner as all other Lazard Class A-2
Interests in connection with the HoldCo Formation (such portion, the
“Exchangeable Interests”) shall be exchangeable, on the terms set forth in this
Section 2(g) and the HoldCo LLC Agreement, for membership interests in Lazard
that are in turn exchangeable for shares of Class A common stock of PubliCo
(“PubliCo Shares”), such exchange to be accomplished in each case by HoldCo
distributing to the Executive (in exchange for the appropriate portion of the
Executive’s Exchangeable Interests) the corresponding portion of HoldCo’s
applicable ownership interest in Lazard and causing PubliCo to issue the PubliCo
Shares to the Executive in exchange for such distributed ownership interest in
Lazard (or such other structure as may be reflected in the Holdco LLC Agreement
and documents ancillary thereto which provide for a similar exchange, directly
or indirectly, of Exchangeable Inter-

 

-4-



--------------------------------------------------------------------------------

ests for PubliCo Shares). The documents reflecting the Exchangeable Interests
shall contain the restrictive covenants set forth in the HoldCo LLC Agreement
addressing the subject matter of the Covenants, which covenants shall be
consistent with, and no more restrictive on the Executive than those contained
in this Agreement. The Executive’s Exchangeable Interests shall not be subject
to reduction for any reason.

 

(ii) Subject to the provisions of the HoldCo LLC Agreement, the Exchangeable
Interests may be exchanged for exchangeable membership interests in Lazard that
are in turn exchangeable for PubliCo Shares as described above, at the
Executive’s election, on and after the eighth anniversary of the IPO Date;
provided, however, that (A) if the Executive remains employed by the Firm
through the third anniversary of the IPO Date, the Executive’s Exchangeable
Interests (and any Exchangeable Interests held by any trust or any entity that
is wholly-owned by the Executive or of which the entire ownership or beneficial
interests are held by any combination of the Executive and his spouse, parents,
and any of their descendants by lineage or adoption (an “Entity”)), may be
exchanged for exchangeable membership interests in Lazard that are in turn
exchangeable for PubliCo Shares, in whole or in part, at the Executive’s (or, if
applicable, such Entity’s) election, in three equal installments on and after
each of the third, fourth and fifth anniversaries of the IPO Date, provided that
each such installment may be exchanged only if the Executive has complied with
the Covenants (as defined in Section 10), and (B) if the Executive remains
employed by the Firm through the second anniversary of the IPO Date (but not
through the third anniversary of the IPO Date), the Executive’s Exchangeable
Interests may be exchanged, in whole or in part, at the Executive’s (or, if
applicable, such Entity’s) election, in three equal installments on and after
each of the fourth, fifth and sixth anniversaries of the IPO Date, provided that
each such installment may be exchanged only if the Executive has complied with
the Covenants. Notwithstanding the above, (w) if the Executive’s employment is
terminated by the Firm without “Cause” or by the Executive for Good Reason (each
as defined below) or by reason of the Executive’s Disability prior to the third
anniversary of the IPO Date, the Executive’s Exchangeable Interests may be
exchanged as if the Executive had remained employed on the third anniversary of
the IPO Date and complied with the requirements of clause (A) above (i.e., the
Executive may exchange his Exchangeable Interests on the third, fourth and fifth
anniversaries of the IPO Date as described in clause (A) above, provided that
each such installment may be exchanged only if the Executive has complied with
the Covenants); (x) if the Executive’s employment is terminated by reason of the
Executive’s death (1) prior to or on the second anniversary of the IPO Date, the
Executive’s Exchangeable Interests shall, at the election of the Firm, either
(A) become exchangeable in full no later than the first anniversary of such
death or (B) be purchased by HoldCo at the trading price of PubliCo Shares on
the date of such repurchase no later than the first anniversary of such death or
(2) subsequent to the second anniversary of the IPO Date but prior to the fourth
anniversary of the IPO Date, the Executive’s Exchangeable Interests may, to the
extent not previously exchanged, be exchangeable in full on the later of (A) the
third anniversary of the IPO Date and (B) the anniversary of the IPO Date next
following such death; (y) if following the IPO Date and prior to the third
anniversary of the IPO Date, the Executive’s employment terminates due to his
“Retirement” (defined as the

 

-5-



--------------------------------------------------------------------------------

voluntary resignation by the Executive on or after the date he attains age 65 or
attains age 55 and has at least ten years of continuous service as a managing
director of Lazard or one of its affiliates) and thereafter the Executive dies,
the Executive’s Exchangeable Interests shall be treated as set forth in clause
(x) of this Section, provided that the Covenants have been complied with since
his retirement without regard to the time limits set forth therein; and (z) in
the event of a “Change of Control” (as defined in the HoldCo LLC Agreement), the
Executive’s Exchangeable Interests shall be exchanged prior to the occurrence of
such event at a time and in a fashion designed to allow the Executive to
participate in the Change of Control transaction on a basis no less favorable
(prior to any applicable taxes) than that applicable to holders of PubliCo
Shares.

 

(iii) Prior to the applicable exchange date and as a condition to the exchange
of the Exchangeable Interests for PubliCo Shares, the Executive shall have
entered into a stockholders’ agreement, as described in Section 2(f), and
otherwise complied in all material respects with the terms of the HoldCo LLC
Agreement applicable to such exchange. Each of HoldCo and PubliCo shall have the
right to require the exchange of all or part of the Executive’s Exchangeable
Interests for PubliCo Shares during the period beginning on the ninth
anniversary of the IPO Date and ending 30 days after such anniversary.

 

(iv) For purposes of this Agreement, “Cause” shall mean: (A) conviction of the
Executive of, or a guilty or nolo contendere plea (or the equivalent in a
non-United States jurisdiction) by the Executive to, a felony (or the equivalent
in a non-United States jurisdiction), or of any other crime that legally
prohibits the Executive from working for the Firm; (B) breach by the Executive
of a regulatory rule that materially adversely affects the Executive’s ability
to perform his duties to the Firm; (C) willful and deliberate failure on the
part of the Executive (i) to perform his employment duties in any material
respect or (ii) to follow specific reasonable directions received from the Firm,
in each case following written notice to the Executive of such failure and, if
such failure is curable, the Executive’s failing to cure such failure within a
reasonable time (but in no event less than 30 days); or (D) a breach of the
Covenants that is (individually or combined with other such breaches)
demonstrably and materially injurious to Lazard or any of its affiliates.
Notwithstanding the foregoing, with respect to the events described in clauses
(B) and (C)(i) hereof, the Executive’s acts or failure to act shall not
constitute Cause to the extent taken (or not taken) based upon the direct
instructions of the Head of Lazard (or after the IPO Date, the Chief Executive
Officer of PubliCo (the “CEO”) or the Board of Directors of PubliCo (the
“PubliCo Board”)) or a more senior executive officer of Lazard.

 

(h) Registration; Dilution. The definitive agreements relating to the
Transactions will contain (i) provisions obligating PubliCo to file a
registration statement with the U.S. Securities and Exchange Commission in order
to register the reoffer and resale of the PubliCo Shares on and following the
exchange of the Exchangeable Interests, subject to customary blackout provisions
and other customary restrictions, and obligating PubliCo to use reasonable
efforts to list such PubliCo Shares on the New York Stock Exchange, and (ii)
customary antidilution and corporate event adjustment protections (consistent
with adjustments applicable

 

-6-



--------------------------------------------------------------------------------

to PubliCo Shares) with respect to the Exchangeable Interests and the
Exchangeable Interests’ exchange rights into PubliCo Shares.

 

(i) Cooperation With Respect to Taxes. Lazard shall use its reasonable efforts
to structure the Transactions in a manner that does not result in any material
tax to the Executive (that the Executive would not have incurred in the absence
of the Transactions) upon the exchange of the Class A-2 Interests into
Exchangeable Interests or other exchange of Class A-2 Interests into HoldCo
Interests, it being understood that this shall not be a commitment to maintain
the current tax treatment or benefits applicable to the Executive.

 

(j) HoldCo Governance Structure. Lazard shall use its reasonable efforts to
structure the HoldCo governance terms with a view to permitting it to perform
its obligations under this Agreement, including, without limitation, with
respect to making the distributions and payments provided for in Sections 2(d)
and (e) and permitting and effecting the exchange of the Exchangeable Interests
for PubliCo Shares in the manner and at the times contemplated by Section 2(g).

 

3. Continued Employment.

 

(a) Employment. The Executive hereby agrees to continue in the employ of the
Firm, subject to the terms and conditions of this Agreement. In that regard, the
Executive is committed to remaining in the employ of the Firm through the IPO
Date and for at least two years following the IPO Date. Lazard acknowledges that
this Section 3(a) is not legally binding or enforceable, nor is this Section
3(a) consideration for any right or benefit under this Agreement.

 

(b) Duties and Responsibilities; Code of Conduct. During the portion of the Term
that is prior to the IPO Date, the Executive shall serve as a Managing Director
of Lazard or one of its affiliates (including, but not limited to, HoldCo or
PubliCo) and as Vice Chairman of Lazard, and during the portion of the Term
commencing on and following the IPO Date, the Executive shall serve as Vice
Chairman of PubliCo and as a Managing Director and the Chairman of the Financial
Advisory Group of Lazard Group, LLC. In such positions, the Executive shall have
such duties and responsibilities as the Head of Lazard (or after the IPO Date,
the CEO) may from time to time determine and as are commensurate with such
positions. During the Term, other than in respect of charitable, educational and
similar activities which do not materially affect the Executive’s duties to the
Firm (or in respect of directorships, trusteeships, or similar posts, in each
case, that are approved by the head of the Lazard house at which the Executive
serves as a Managing Director prior to the IPO Date, or the CEO or PubliCo Board
as per the policy of PubliCo from and after the IPO Date), the Executive shall
devote his entire working time, labor, skill and energies to the business and
affairs of the Firm. During the Term, the Executive shall comply with the Firm’s
professional code of conduct as in effect from time to time and shall execute on
an annual basis and at such additional times as the Firm may reasonably request
such code as set forth in the Firm’s “Professional Conduct Manual” or other
applicable manual or handbook of the Firm as in effect from time to time and
applicable to other managing directors in the same geographic location as the
Executive.

 

-7-



--------------------------------------------------------------------------------

(c) Compensation.

 

(i) Base Salary. During the portion of the Term commencing on the IPO Date,
subject to the Executive’s continued employment hereunder, the Executive shall
be paid a base salary at an annual rate of $1.5 million (the “Base Salary”),
payable in accordance with the Firm’s normal payroll practices. The CEO, the
PubliCo Board or a committee of the PubliCo Board (the “Committee”) may from
time to time review and increase the Executive’s Base Salary in his, or its sole
discretion, as applicable.

 

(ii) Annual Bonus. During the portion of the Term commencing on the IPO Date,
subject to the Executive’s continued employment hereunder through the date of
payment, the Executive shall be paid a bonus in respect of each calendar year
ending during such portion of the Term in an amount not less than $1.5 million
(the “Minimum Bonus Amount”), which Minimum Bonus Amount may be increased by the
CEO or the PubliCo Board or the Committee (to the extent required by law, the
rules of any stock exchange or stock trading system to which PubliCo is subject,
or corporate governance procedures established by the PubliCo Board), in his or
its discretion, as applicable (each year’s award paid pursuant to this Section
3(c)(ii) shall hereinafter be referred to as the “Bonus”). Consistent with the
policies and programs generally applicable to the senior most executives of the
Firm, any portion of the Bonus (including the Minimum Bonus Amount) may be
satisfied in the form of equity compensation which may be subject to vesting
conditions and/or restrictive covenants (it being understood that the sole
remedy for violation of any such restrictive covenants shall be forfeiture of
such equity compensation and/or recapture of previous gains in respect of such
equity compensation and that notwithstanding Section 11(b), money damages shall
not be an available remedy).

 

(iii) Long-term Incentive Compensation. During the portion of the Term
commencing on the IPO Date, subject to the Executive’s continued employment
hereunder, the Executive shall be eligible to participate in any equity
incentive plan for executives of the Firm as may be in effect from time to time,
in accordance with the terms of any such plan.

 

(iv) Employee Benefit Plans. During the portion of the Term commencing on the
IPO Date, subject to the Executive’s continued employment hereunder, the
Executive shall be eligible to participate in the employee retirement and
welfare benefit plans and programs of the type made available to the senior most
executive’s of the Firm generally, in accordance with their terms and as such
plans and programs may be in effect from time to time, including, without
limitation, savings, profit-sharing and other retirement plans or programs,
401(k), medical, dental, flexible spending account, hospitalization, short-term
and long-term disability and life insurance plans.

 

-8-



--------------------------------------------------------------------------------

(d) Termination of Employment.

 

(i) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Term. If the Firm determines
in good faith that the Disability of the Executive has occurred during the Term,
it may give the Executive written notice in accordance with Section 16(c) of
this Agreement of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Firm shall terminate effective on the
30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties.

 

(ii) Cause. The Firm may terminate the Executive’s employment during the Term
either with or without Cause.

 

(iii) Good Reason. The Executive’s employment may be terminated during the
portion of the Term commencing on the IPO Date by the Executive with or without
Good Reason. For purposes of this Agreement, “Good Reason” shall mean in the
absence of a written consent of the Executive: (A) the assignment to the
Executive of any duties inconsistent in any material respect with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as of the IPO Date as
contemplated by Section 3(b) of this Agreement, or any other action by the Firm
which results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Firm,
promptly after receipt of notice thereof given by the Executive; or (B) a
material breach of the terms of this Agreement following the IPO Date,
including, without limitation, any failure by the Firm to comply with any of the
provisions of Section 3(c) of this Agreement, excluding for this purpose an
action not taken in bad faith and which is remedied by the Firm promptly after
receipt of notice thereof given by the Executive. The Executive’s mental or
physical incapacity following the occurrence of an event described above in
clause (A) or (B) shall not affect the Executive’s ability to terminate
employment for Good Reason.

 

(iv) Notice of Termination. Any termination by the Firm for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 16(c) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (A) indicates the specific termination provision in this Agreement relied
upon, (B) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (C) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Executive or the Firm to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Firm,
respectively, hereunder or preclude the

 

-9-



--------------------------------------------------------------------------------

Executive or the Firm, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Firm’s rights hereunder.

 

(v) Date of Termination. For purposes of this Agreement, “Date of Termination”
means (A) if the Executive’s employment is terminated by the Firm for Cause, or
by the Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days of such notice,
as the case may be, (B) if the Executive’s employment is terminated by the Firm
other than for Cause or Disability, the Date of Termination shall be the date on
which the Firm notifies the Executive of such termination, (C) if the
Executive’s employment is voluntarily terminated by the Executive without Good
Reason, the Date of Termination shall be the date as specified by the Executive
in the Notice of Termination, which date shall not be less than three months
after the Executive notifies the Firm of such termination, unless waived in
writing by the Firm, and (D) if the Executive’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be.

 

(e) Obligations of the Firm upon Termination following the IPO Date.

 

(i) By the Firm Other Than for Cause, Death or Disability or By the Executive
for Good Reason, Following the IPO Date and prior to a Change of Control. If,
during the portion of the Term following the IPO Date and prior to a Change of
Control, the Firm shall terminate the Executive’s employment other than for
Cause, death or Disability or the Executive shall terminate employment for Good
Reason:

 

(A) the Firm shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

(I) the sum of (x) the Executive’s Base Salary through the Date of Termination,
(y) the product of (1) the Minimum Bonus Amount and (2) a fraction, the
numerator of which is the number of days elapsed in the current calendar year
through the Date of Termination and the denominator of which is 365 (the
“Pro-Rata Bonus”), and (z) any earned and unpaid cash bonus amounts for calendar
years completed prior to the Date of Termination, in each case, to the extent
not theretofore paid (the sum of the amounts described in subclauses (x), (y)
and (z), the “Accrued Obligations”); and

 

(II) the amount equal to the product of (x) two and (y) the sum of the
Executive’s Base Salary and the greater of (1) the Minimum Bonus Amount or (2)
the average annual bonus (or, to the extent applicable, cash distributions) paid
or payable to the Executive for the two calendar years immediately preceding the
year during which occurs the Date of Termination (the “Average Annual Bonus”);
and

 

-10-



--------------------------------------------------------------------------------

(B) (I) until the later to occur of the second anniversary of the Executive’s
Date of Termination and
February 29, 2008, the Executive and his eligible dependents shall continue to
be eligible to participate in the medical and dental benefit plans of Lazard
Group on the same basis as the Executive participated in such plans immediately
prior to the Date of Termination, which benefits continuation period shall not
run concurrently with or reduce the Executive’s right to continued coverage
under COBRA and, (II) for purposes of determining the Executive’s eligibility
for and right to commence receiving benefits under the retiree healthcare
benefit plans of Lazard Group, the Executive will receive additional years of
age and service credit equal to the number of years and portions thereof in the
benefits continuation period described in clause (I) above (the “Medical
Benefits”); and

 

(C) to the extent not theretofore paid or provided, the Firm shall timely pay or
provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Firm and its affiliates
through the Date of Termination (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).

 

(ii) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the portion of the Term commencing on the IPO Date,
this Agreement shall terminate without further obligations to the Executive’s
legal representatives under this Agreement, other than for payment of the
Accrued Obligations, and the timely payment or provision of Other Benefits. The
Accrued Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.
With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section 3(e)(ii) shall include death benefits as in effect on
the date of the Executive’s death with respect to senior executives of the Firm.

 

(iii) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the portion of the Term commencing on the IPO
Date, this Agreement shall terminate without further obligations to the
Executive, other than for payment of the Accrued Obligations and the timely
payment or provision of Other Benefits. The Accrued Obligations shall be paid to
the Executive in a lump sum in cash within 30 days of the Date of Termination.
With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section 3(e)(iii) shall include, and the Executive shall be
entitled after the Disability Effective Date to receive, disability and other
benefits as in effect at any time thereafter generally with respect to senior
executives of the Firm.

 

(iv) Cause; Other Than for Good Reason; Expiration of the Term. If, during the
portion of the Term commencing on the IPO Date, the Executive’s employment shall
be terminated for Cause or the Executive terminates his employment without Good
Reason, or if the Executive’s employment with the Firm

 

-11-



--------------------------------------------------------------------------------

ceases upon or following the expiration of the Term, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay or provide to the Executive (i) the Accrued Obligations (provided that
the Executive shall not be entitled to the Pro-Rata Bonus upon a termination by
the Firm for Cause or by the Executive without Good Reason) and (ii) the Other
Benefits, in each case to the extent theretofore unpaid.

 

(v) By the Firm Other Than for Cause, Death or Disability or By the Executive
for Good Reason, Following the IPO Date and On or After a Change of Control. If,
during the portion of the Term following the IPO Date and on or after a Change
of Control, the Firm shall terminate the Executive’s employment other than for
Cause, death or Disability or the Executive shall terminate employment for Good
Reason, the Firm shall pay or provide to the Executive: (A) a lump sum cash
payment within 30 days after the Date of Termination equal to the sum of (I) the
Accrued Obligations and (II) the amount equal to the product of (x) three and
(y) the sum of the Executive’s Base Salary and the greater of (1) the Minimum
Bonus Amount or (2) the Average Annual Bonus, (B) the Medical Benefits as
described in Section 3(e)(i)(B) above until the later to occur of the third
anniversary of the Executive’s Date of Termination and February 29, 2008 (which,
for the avoidance of doubt, shall also be the period used for determining the
Executive’s years of age and service credit), and (C) Other Benefits.

 

(f) Section 409A of the Code. Notwithstanding the timing of the payments
pursuant to Section 3(e) of this Agreement, to the extent the Executive would
otherwise be entitled to a payment during the six months beginning on the Date
of Termination that would be subject to the additional tax imposed under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), (i) the
payment will not be made to the Executive and instead will be made, at the
election of the Firm, either to a trust in compliance with Rev. Proc. 92-64 or
an escrow account established to fund such payments (provided that such funds
shall be at all times subject to the creditors of the Firm and its affiliates)
and (ii) the payment, together with interest thereon at the rate of “prime” plus
1%, will be paid to the Executive on the earlier of the six-month anniversary of
Date of Termination or the Executive’s death or disability (within the meaning
of Section 409A of the Code). Similarly, to the extent the Executive would
otherwise be entitled to any benefit (other than a cash payment) during the six
months beginning on the Date of Termination that would be subject to the
additional tax under Section 409A of the Code, the benefit will be delayed and
will begin being provided (together, if applicable, with an adjustment to
compensate the Executive for the delay, with such adjustment to be determined in
the Firm’s reasonable good faith discretion) on the earlier of the six-month
anniversary of the Date of Termination or the Executive’s death or disability
(within the meaning of Section 409A of the Code). The Firm will establish the
trust or escrow account, as applicable, no later than ten days after the
Executive’s Date of Termination. It is the intention of the parties that the
payments and benefits to which the Executive could become entitled in connection
with termination of employment under this Agreement comply with Section 409A of
the Code. In the event that the parties determine that any such benefit or right
does not so comply, they will negotiate reasonably and in good faith to amend
the terms of this Agreement such that it complies (in a manner that attempts to
minimize the economic impact of such amendment on the Executive and the Firm).

 

-12-



--------------------------------------------------------------------------------

(g) Non-exclusivity of Rights. Except as specifically provided, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Firm or
any of its affiliates and for which the Executive may qualify, provided that to
the extent the Executive is entitled to severance pay under Section 3(e) of this
Agreement, he shall not be entitled to severance pay under any severance policy
of the Firm or its affiliates. Amounts or benefits that are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Firm or any of its
affiliates at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.

 

(h) Full Settlement. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, such amounts
shall not be reduced whether or not the Executive obtains other employment.
Except as provided in Section 16(f), the Firm’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Firm may have against the
Executive.

 

(i) Certain Additional Payments by the Firm.

 

(i) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment, benefit or
distribution by the Firm or its affiliates to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 3(i)) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

 

(ii) Subject to the provisions of Section 3(i)(iii), all determinations required
to be made under this Section 3(i), including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Deloitte &
Touche LLP or such other nationally recognized certified public accounting firm
reasonably acceptable to the Firm as may be designated by the Executive (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Firm and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment, or such earlier time as is
requested by the

 

-13-



--------------------------------------------------------------------------------

Firm. All fees and expenses of the Accounting Firm shall be borne solely by the
Firm. Any Gross-Up Payment, as determined pursuant to this Section 3(i), shall
be paid by the Firm to the Executive within five days of the later of (A) the
due date for the payment of any Excise Tax, and (B) the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Firm and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Firm should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Firm exhausts its remedies pursuant to Section
3(i)(iii) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the Firm
to or for the benefit of the Executive.

 

(iii) The Executive shall notify the Firm in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Firm of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Firm of the nature of such claim
and the date on which such claim is requested to be paid. The Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which it gives such notice to the Firm (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Firm notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

 

(A) give the Firm any information reasonably requested by the Firm relating to
such claim,

 

(B) take such action in connection with contesting such claim as the Firm shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Firm,

 

(C) cooperate with the Firm in good faith in order effectively to contest such
claim, and

 

(D) permit the Firm to participate in any proceedings relating to such claim;

 

provided, however, that the Firm shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 3(i)(iii), the Firm shall control

 

-14-



--------------------------------------------------------------------------------

all proceedings taken in connection with such contest and, at its sole option,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim and may, at
its sole option, either direct the Executive to pay the tax claimed and sue for
a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Firm shall determine; provided, however, that if the Firm directs
the Executive to pay such claim and sue for a refund, the Firm shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Firm’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

 

(iv) If, after the receipt by the Executive of an amount advanced by the Firm
pursuant to Section 3(i)(iii), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Firm’s
complying with the requirements of Section 3(i)(iii)) promptly pay to the Firm
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Firm pursuant to Section 3(i)(iii), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Firm does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

4. Confidential Information. In the course of involvement in the Firm’s
activities or otherwise, the Executive has obtained or may obtain confidential
information concerning the Firm’s businesses, strategies, operations, financial
affairs, organizational and personnel matters (including information regarding
any aspect of the Executive’s tenure as a managing director, member, partner or
employee of the Firm or of the termination of such position, partnership or
employment), policies, procedures and other non-public matters, or concerning
those of third parties. The Executive shall not at any time (whether during or
after the Executive’s employment with the Firm) disclose or use for the
Executive’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than the Firm, any trade
secrets, information, data, or other confidential or proprietary information
relating to customers, development programs, costs, marketing, trading,
investment, sales activities, promotion, credit and financial data, financing
methods, plans, or the business and affairs of the Firm, provided that the
foregoing shall not apply to information which is not unique to the Firm or
which is generally known to

 

-15-



--------------------------------------------------------------------------------

the industry or the public other than as a result of the Executive’s breach of
this covenant or as required pursuant to an order of a court, governmental
agency or other authorized tribunal. The Executive agrees that upon termination
of the Executive’s employment with the Firm for any reason, the Executive or, in
the event of the Executive’s death, the Executive’s heirs or estate at the
request of the Firm, shall return to the Firm immediately all memoranda, books,
papers, plans, information, letters and other data, and all copies thereof or
therefrom, in any way relating to the business of the Firm, except that the
Executive (or the Executive’s heirs or estate) may retain personal notes,
notebooks and diaries. The Executive further agrees that the Executive shall not
retain or use for the Executive’s account at any time any trade names, trademark
or other proprietary business designation used or owned in connection with the
businesses of the Firm. Without limiting the foregoing, the existence of, and
any information concerning, any dispute between the Executive and the Firm shall
be subject to the terms of this Section 4, except that the Executive may
disclose information concerning such dispute to the arbitrator or court that is
considering such dispute, and to the Executive’s legal counsel, spouse or
domestic partner, and tax and financial advisors (provided that such persons
agree not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

 

5. Noncompetition.

 

(a) The Executive acknowledges and recognizes the highly competitive nature of
the businesses of the Firm. The Executive further acknowledges and agrees that
in connection with the Reorganization, and in the course of the Executive’s
subsequent employment with the Firm, the Executive has been and shall be
provided with access to sensitive and proprietary information about the clients,
prospective clients, knowledge capital and business practices of the Firm, and
has been and shall be provided with the opportunity to develop relationships
with clients, prospective clients, consultants, employees, representatives and
other agents of the Firm, and the Executive further acknowledges that such
proprietary information and relationships are extremely valuable assets in which
the Firm has invested and shall continue to invest substantial time, effort and
expense. As a Managing Director and Class A Member of Lazard, the Executive is
currently bound by certain restrictive covenants, including a noncompetition
restriction, pursuant to the terms of the Goodwill Agreement. Accordingly, the
Executive hereby reaffirms and agrees that while employed by the Firm and
thereafter until (i) three months after the Executive’s Date of Termination for
any reason other than a termination by the Firm without Cause or by the
Executive for Good Reason or (ii) one month after the Executive’s Date of
Termination by the Firm without Cause or by the Executive for Good Reason (such
period, the “Noncompete Restriction Period”), the Executive shall not, directly
or indirectly, on the Executive’s behalf or on behalf of any other person, firm,
corporation, association or other entity, as an employee, director, advisor,
partner, consultant or otherwise, engage in a “Competing Activity,” or acquire
or maintain any ownership interest in, a “Competitive Enterprise.” For purposes
of this Agreement, (i) “Competing Activity” means the providing of services or
performance of activities for a Competitive Enterprise in a line of business
that is similar to any line of business to which the Executive provided services
to the Firm in a capacity that is similar to the capacity in which the Executive
acted for the Firm while employed by the Firm, and (ii) ”Competitive Enterprise”
shall mean a business (or business unit) that (A) engages in any activity or (B)
owns or controls a significant interest in any entity that engages in any
activity, that in either case, competes anywhere with any activity in which the
Firm is engaged up to and including the Executive’s Date of Termination.
Notwithstanding anything to the contrary in this

 

-16-



--------------------------------------------------------------------------------

Section 5, the foregoing provisions of this Section 5 shall not prohibit the
Executive’s providing services to an entity having a stand-alone business unit
which unit would, if considered separately for purposes of the definition of
“Competitive Enterprise” hereunder, constitute such a Competitive Enterprise,
provided the Executive is not providing services to such business unit and
provided further that employment in a senior executive capacity of the business
unit shall be deemed to be engaging in a Competitive Activity. Further,
notwithstanding anything in this Section 5, the Executive shall not be
considered to be in violation of this Section 5 solely by reason of owning,
directly or indirectly, any stock or other securities of a Competitive
Enterprise (or comparable interest, including a voting or profit participation
interest, in any such Competitive Enterprise) if the Executive’s interest does
not exceed 5% of the outstanding capital stock of such Competitive Enterprise
(or comparable interest, including a voting or profit participation interest, in
such Competitive Enterprise).

 

(b) The Executive acknowledges that the Firm is engaged in business throughout
the world. Accordingly, and in view of the nature of the Executive’s position
and responsibilities, the Executive agrees that the provisions of this Section 5
shall be applicable to each jurisdiction, foreign country, state, possession or
territory in which the Firm may be engaged in business while the Executive is
employed by the Firm.

 

6. Nonsolicitation of Clients. The Executive hereby agrees that during the
Noncompete Restriction Period, the Executive shall not, in any manner, directly
or indirectly, (a) Solicit a Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Firm, to the
extent the Executive is soliciting a Client to provide them with services that
would be considered a Competing Activity if such services were provided by the
Executive, or (b) interfere with or damage (or attempt to interfere with or
damage) any relationship between the Firm and a Client. For purposes of this
Agreement, the term “Solicit” means any direct or indirect communication of any
kind whatsoever, regardless of by whom initiated, inviting, advising,
persuading, encouraging or requesting any person or entity, in any manner, to
take or refrain from taking any action, and the term “Client” means any client
or prospective client of the Firm to whom the Executive provided services, or
for whom the Executive transacted business, or whose identity became known to
the Executive in connection with the Executive’s relationship with or employment
by the Firm, whether or not the Firm has been engaged by such Client pursuant to
a written agreement; provided that an entity which is not a client of the Firm
shall be considered a “prospective client” for purposes of this sentence only if
the Firm made a presentation or written proposal to such entity during the
12-month period preceding the Date of Termination or was preparing to make such
a presentation or proposal at the time of the Date of Termination.

 

7. No Hire of Employees. The Executive hereby agrees that while employed by the
Firm and thereafter until six-months after the Executive’s Date of Termination
(the “No Hire Restriction Period”), the Executive shall not, directly or
indirectly, for himself or on behalf of any third party at any time in any
manner, Solicit, hire, or otherwise cause any employee who is at the associate
level or above, officer or agent of the Firm to apply for, or accept employment
with, any Competitive Enterprise, or to otherwise refrain from rendering
services to the Firm or to terminate his or her relationship, contractual or
otherwise, with the Firm, other than in response to a general advertisement or
public solicitation not directed specifically to employees of the Firm.

 

-17-



--------------------------------------------------------------------------------

8. Nondisparagement; Transfer of Client Relationships. The Executive shall not
at any time (whether during or after the Executive’s employment with the Firm),
and shall instruct his spouse, domestic partner, parents, and any of their
lineal descendants (it being agreed that in any dispute between the parties
regarding whether the Executive breached such obligation to instruct, the Firm
shall bear the burden of demonstrating that the Executive breached such
obligation) not to, make any comments or statements to the press, employees of
the Firm, any individual or entity with whom the Firm has a business
relationship or any other person, if such comment or statement is disparaging to
the Firm, its reputation, any of its affiliates or any of its current or former
officers, members or directors, except for truthful statements as may be
required by law. During the period commencing on the Executive’s Date of
Termination and ending 90 days thereafter, the Executive hereby agrees to take
all actions and do all such things as may be reasonably requested by the Firm
from time to time to maintain for the Firm the business, goodwill, and business
relationships with any of the Firm’s Clients with whom the Executive worked
during the term of the Executive’s employment, provided that such actions and
things do not materially interfere with other employment of the Executive.

 

9. Notice of Termination Required. Pursuant to Sections 3(d)(iv) and (v), the
Executive has agreed to provide three months’ written notice to the Firm prior
to his termination of employment. The Executive hereby agrees that, if, during
the three-month period after the Executive has provided notice of termination to
the Firm or prior thereto, the Executive enters (or has entered into) a written
agreement to perform Competing Activities for a Competitive Enterprise, such
action shall be deemed a violation of Section 5.

 

10. Covenants Generally.

 

(a) The Executive’s covenants as set forth in Sections 4 through 9 of this
Agreement are from time to time referred to herein as the “Covenants.” If any of
the Covenants is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such Covenant shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining such Covenants shall not be affected thereby; provided, however, that
if any of such Covenants is finally held to be invalid, illegal or unenforceable
because it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such Covenant shall be deemed to be modified to the
minimum extent necessary to modify such scope in order to make such provision
enforceable hereunder.

 

(b) The Executive acknowledges that the Executive’s compliance with the
Covenants is an important factor to the continued success of the Firm’s
operations and its future prospects. The Executive further acknowledges the
importance to the Firm of his continued employment during the period prior to
and following the IPO Date and of his not competing or otherwise interfering
with the Firm during such period. The Executive understands that the provisions
of the Covenants may limit the Executive’s ability to work in a business similar
to the business of the Firm; however, the Executive agrees that in light of the
Executive’s education, skills, abilities and financial resources, the Executive
shall not assert, and it shall not be relevant nor admissible as evidence in any
dispute arising in respect of the Covenants, that any provisions of the
Covenants prevent the Executive from earning a living. In connection with the
enforcement of or any dispute arising in connection with the Covenants, the
wishes or preferences of a Client or prospective Client of the Firm as to who
shall perform its services, or the fact that the

 

-18-



--------------------------------------------------------------------------------

Client or prospective Client of the Firm may also be a Client of a third party
with whom the Executive is or becomes associated, shall neither be relevant nor
admissible as evidence. The Executive hereby agrees that prior to accepting
employment with any other person or entity during his employment with the Firm
or during the Noncompete Restriction Period or the No Hire Restriction Period,
the Executive shall provide such prospective employer with written notice of the
provisions of this Agreement, with a copy of such notice delivered no later than
the date of the Executive’s commencement of such employment with such
prospective employer, to the General Counsel of Lazard or HoldCo, as the case
may be.

 

(c) The provisions of Sections 4 through 11 shall remain in full force and
effect from the date hereof through the expiration of the period specified
therein notwithstanding the earlier termination of the Term or the Executive’s
employment.

 

11. Remedies.

 

(a) Forfeiture of Class A-2 Interests upon a Breach of the Covenants Prior to
the IPO Date. If, during the period from the date hereof through the IPO Date,
the Executive breaches any of the Covenants set forth in Section 5, 6 or 7 in
any respect or breaches any other Covenant in a material respect, the Executive
shall be required to forfeit (i) all unvested Class A-2 Interests, plus (ii) if
the Executive has violated the Goodwill Agreement, all vested Class A-2
Interests (such forfeitures, the “Pre-IPO Damages”). The Executive and Lazard
agree that the Pre-IPO Damages are reasonable in proportion to the probable
damages likely to be sustained by the Firm if the Executive breaches the
Covenants, that the amount of actual damages to be sustained by the Firm in the
event of such breach is incapable of precise estimation, that such forfeiture of
interests is not intended to constitute a penalty or punitive damages for any
purposes, and that the forfeiture of such interests by the Executive would not
result in severe economic hardship for the Executive and his family. The
Executive further agrees that satisfaction of any Pre-IPO Damages as set forth
in this Section 11(a) shall not, in any manner, relieve the Executive of any
future obligations to abide by the Covenants.

 

(b) Other Remedies. The Firm and the Executive acknowledge that the time, scope,
geographic area and other provisions of the Covenants have been specifically
negotiated by sophisticated commercial parties and agree that all such
provisions are reasonable under the circumstances of the activities contemplated
by this Agreement. The Executive acknowledges and agrees that the terms of the
Covenants: (i) are reasonable in light of all of the circumstances, (ii) are
sufficiently limited to protect the legitimate interests of the Firm, (iii)
impose no undue hardship on the Executive and (iv) are not injurious to the
public. The Executive further acknowledges and agrees that the Executive’s
breach of the Covenants will cause the Firm irreparable harm, which cannot be
adequately compensated by money damages. The Executive also agrees that the Firm
shall be entitled to injunctive relief for any actual or threatened violation of
any of the Covenants in addition to any other remedies it may have, including
money damages. The Executive acknowledges and agrees that any such injunctive
relief or other remedies (including the Pre-IPO Damages) shall be in addition
to, and not in lieu of, any forfeitures of awards (required pursuant to the
terms of any such awards) that may be granted to the Executive in the future
under one or more of the Firm’s compensation and benefit plans.

 

-19-



--------------------------------------------------------------------------------

12. Arbitration. Subject to the provisions of Sections 13 and 14, any dispute,
controversy or claim between the Executive and the Firm on or subsequent to the
IPO Date arising out of or relating to or concerning the provisions of this
Agreement, any agreement between the Executive and the Firm relating to or
arising out of the Executive’s employment with the Firm or otherwise concerning
any rights, obligations or other aspects of the Executive’s employment
relationship in respect of the Firm (“Employment Related Matters”), shall be
finally settled by arbitration in New York City before, and in accordance with
the rules then obtaining of, the New York Stock Exchange, Inc. (the “NYSE”) or,
if the NYSE declines to arbitrate the matter, the American Arbitration
Association (the “AAA”) in accordance with the commercial arbitration rules of
the AAA. Prior to the IPO Date, any such dispute shall be resolved in accordance
with the provisions of Section 9.04 of the LLC Agreement.

 

13. Injunctive Relief; Submission to Jurisdiction. Notwithstanding the
provisions of Section 12, and in addition to its right to submit any dispute or
controversy to arbitration, the Firm may bring an action or special proceeding
in a state or federal court of competent jurisdiction sitting in the City of New
York, whether or not an arbitration proceeding has theretofore been or is ever
initiated, for the purpose of temporarily, preliminarily, or permanently
enforcing the provisions of the Covenants, or to enforce an arbitration award,
and, for the purposes of this Section 13, the Executive (a) expressly consents
to the application of Section 14 to any such action or proceeding, (b) agrees
that proof shall not be required that monetary damages for breach of the
provisions of the Covenants or this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (c) irrevocably appoints the
General Counsel of Lazard as the Executive’s agent for service of process in
connection with any such action or proceeding, who shall promptly advise the
Executive of any such service of process.

 

14. Choice of Forum.

 

(a) THE EXECUTIVE AND THE FIRM HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF NEW YORK OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT OR ANY EMPLOYMENT RELATED MATTERS THAT IS NOT OTHERWISE REQUIRED TO BE
ARBITRATED OR RESOLVED ACCORDING TO THE PROVISIONS OF SECTION 12. This includes
any suit, action or proceeding to compel arbitration or to enforce an
arbitration award. This also includes any suit, action, or proceeding arising
out of or relating to any post-employment Employment Related Matters. The
Executive and the Firm acknowledge that the forum designated by this Section 14
has a reasonable relation to this Agreement, and to the Executive’s relationship
to the Firm. Notwithstanding the foregoing, nothing herein shall preclude the
Firm or the Executive from bringing any action or proceeding in any other court
for the purpose of enforcing the provisions of Sections 13, 14 or 15.

 

(b) The agreement of the Executive and the Firm as to forum is independent of
the law that may be applied in the action, and the Executive and the Firm agree
to such forum even if the forum may under applicable law choose to apply
non-forum law. The Executive and the Firm hereby waive, to the fullest extent
permitted by applicable law, any objection which the Executive or the Firm now
or hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in Section

 

-20-



--------------------------------------------------------------------------------

14(a). The Executive and the Firm undertake not to commence any action arising
out of or relating to or concerning this Agreement in any forum other than a
forum described in this Section 14, or, to the extent applicable, Section 12.
The Executive and the Firm agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any such suit, action or
proceeding in any such court shall be conclusive and binding upon the Executive
and the Firm.

 

15. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (UNITED STATES OF AMERICA),
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS WHICH COULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

16. Miscellaneous.

 

(a) This Agreement shall supersede any other agreement, written or oral,
pertaining to the matters covered herein, except to the extent set forth on
Schedule I. In the event that this Agreement is terminated pursuant to the
penultimate sentence of

Section 1, all agreements that had been superseded pursuant to this Section
16(a) shall revert to full effectiveness.

 

(b) Other than in the case of a termination of this Agreement in accordance with
the penultimate sentence of Section 1, Sections 3(e), 3(h), 3(i), 4, 5, 6, 7, 8,
9, 10, 11, 12, 13, 14 and 15 shall survive the termination of this Agreement and
the Executive’s employment and shall inure to the benefit of and be binding and
enforceable by the Firm and the Executive.

Section 3(b) shall survive the termination of this Agreement for any reason,
including, without limitation, the penultimate sentence of Section 1.

 

(c) Notices hereunder shall be delivered to Lazard at its principal executive
office directed to the attention of its General Counsel, and to the Executive at
the Executive’s last address appearing in the Firm’s employment records. All
notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid.

 

(d) This Agreement may not be amended or modified, other than by a written
agreement executed by the Executive and the Firm, nor may any provision hereof
be waived other than by a writing executed by the Executive or the Firm;
provided, that any waiver, consent, amendment or modification of any of the
provisions of this Agreement shall not be effective against the Firm without the
written consent of the Head of Lazard (or after the IPO Date, the CEO) or its
successors, or such individual’s designee. The Executive may not, directly or
indirectly (including by operation of law), assign the Executive’s rights or
obligations hereunder without the prior written consent of the Head of Lazard
(or after the IPO Date, the CEO) or its successors, or such individual’s
designee, and any such assignment by the Executive in violation of this
Agreement shall be void. This Agreement shall be binding upon the Executive’s
permitted successors and assigns. Without the Executive’s consent, Lazard may at
any time and from time to time assign its rights and obligations hereunder to
any of its subsidiaries or affiliates (and have such rights and obligations
reassigned to it or to any other subsidiary or affiliate), provided

 

-21-



--------------------------------------------------------------------------------

that no such assignment shall relieve Lazard from its obligations under this
Agreement or impair Lazard’s right to enforce this Agreement against the
Executive. This Agreement shall be binding upon and inure to the benefit of the
Firm and its successors and assigns.

 

(e) Without limiting the provisions of Section 10(a), if any provision of this
Agreement is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions shall not be affected thereby.

 

(f) The Firm may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation, and may withhold from, and offset
by, any amounts or benefits provided under this Agreement, any amounts owed to
the Firm by the Executive, including, without limitation, any advances,
expenses, loans, or other monies the Executive owes the Firm pursuant to a
written agreement or any written policy of the Firm which has been communicated
to the Executive.

 

(g) Except as expressly provided herein, this Agreement shall not confer on any
person other than the Firm and the Executive any rights or remedies hereunder.
There shall be no third-party beneficiaries to this Agreement.

 

(h) The captions in this Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Firm hereto have caused this Agreement
to be executed and delivered on the date first above written.

 

LAZARD LLC

(on its behalf, and on behalf of its subsidiaries and affiliates)

By:  

/s/ Scott D. Hoffman

Name:  

Scott D. Hoffman

Title:  

Authorized Person

STEVEN J. GOLUB By:  

/s/ Steven J. Golub

     

 

-23-



--------------------------------------------------------------------------------

SCHEDULE I

 

HoldCo Interests (as per Section 2(b)):    1.7% Profit Interests (as per Section
2(d)):    1.7%

 

 

Initialed by the Executive:  

/s/ SJG

--------------------------------------------------------------------------------

Initialed by Lazard:  

/s/ SDH

--------------------------------------------------------------------------------

 

-24-